Citation Nr: 1536855	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a sleep disability.

2.  Entitlement to service connection for a bilateral hand disability.

3.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to a disability rating in excess of 10 percent for an anal tear.

5.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a disability rating in excess of 20 percent for a back disability.

7.  Entitlement to a compensable disability rating for a right shoulder disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  An April 2011 rating decision granted service connection for GERD and assigned an initial 10 percent disability rating, increased the rating of the Veteran's back disability to 20 percent effective August 10, 2010, and continued the 30 percent rating of the Veteran's PTSD.  A June 2011 rating decision continued the 10 percent of the Veteran's anal tear, continued the noncompensable evaluation of the Veteran's right shoulder, and denied service connection for a sleep disorder.  An October 2011 rating decision denied service connection for a bilateral hand disability.  

As will be discussed in further detail in the remand section below, the issue of clear and unmistakable error (CUE) in an August 2007 rating decision has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a sleep disability, entitlement to service connection for a bilateral hand disability, and entitlement to a compensable disability rating for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  The Veteran's GERD is manifested by occasional pain; it is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, or vomiting, material weight loss and hematemesis, melena, or anemia, or other symptom combination productive of considerable impairment of health or severe impairment of health.

2.  The Veteran's anal tear is manifested by, at worst, occasional mild fecal leakage.

3.  The Veteran's PTSD is manifested by symptoms producing no more than occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  The Veteran's back disability is manifested by forward flexion functionally limited by pain to no worse than 40 degrees and associated neurological deficits that are no more than slight in severity; no incapacitating episodes of intervertebral disc disease and or ankylosis have been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7346 (2015).

2.  The criteria for a rating in excess of 10 percent for an anal tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7332 (2015).

3.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for a rating in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran has received all appropriate notice.  Furthermore, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records and private treatment records, have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with examinations addressing his GERD in August 2010 and September 2013.  The Veteran was provided with examinations addressing his anal tear in August 2011 and September 2013.  The Veteran was provided with examinations addressing his PTSD in September 2010 and September 2013.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  




Increased Rating for GERD

The Veteran is currently in receipt of a 10 percent disability rating for GERD under Diagnostic Code 7346, applicable to hiatal hernia.  The Veteran argues that he is entitled to a greater rating, but as discussed below he has not identified symptomatology GERD-related symptomatology during the course of his appeal that mandates the assignment of a higher rating.  

Certain diseases of the digestive system, particularly those occurring in the abdomen, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain co-existing diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to separate disability evaluations without violating the rule against pyramiding.  38 C.F.R. § 4.113 (2015).  Specifically, Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, may not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114 (2015).

In this case, the Veteran's GERD has been awarded a 10 percent disability rating under Diagnostic Code 7346, which applies to hiatal hernia.  The Board finds that no other diagnostic code better contemplates the symptomatology associated with the Veteran's GERD than the diagnostic code that is currently applied.  The following ratings apply under this Diagnostic Code, in pertinent part: a 10 percent rating is assigned with two or more of the symptoms associated with the 30 percent rating are present, but with less severity; a 30 percent rating is assigned when symptoms of GERD include persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; a 60 percent rating is assigned when GERD causes symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena (black, tarry stool) with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

Turning to the facts in this case, the Veteran filed his claim in August 2010.  The Veteran received a VA examination in August 2010, at which time the examiner noted that the Veteran's GERD was "well controlled on medication".  The Veteran had no weight loss or problems with his appetite.  The Veteran intermittently had some reflux of acid.  The Veteran had no history of hospitalization or surgery, esophageal trauma, esophageal neoplasm, nausea, vomiting, dysphagia, or esophageal distress.  The Veteran experienced heartburn daily and regurgitation of clear fluid weekly.  The Veteran had no history of hematemesis or melena.  The Veteran denied experiencing esophageal dilation.  The Veteran's overall general health was good and he had no signs of anemia.  The Veteran weighed 248 pounds and had not experienced a weight change.  There were no signs of significant weight loss or malnutrition.  The Veteran's abdomen was nontender.  

In July 2011, the Veteran's representative stated that the Veteran experienced "daily heartburn or pyrosis and weekly regurgitation . . . chest pain and/or arm pain".  The Veteran received a VA examination in September 2013, at which time the examiner noted that the Veteran took Omeprazole in treatment of his GERD.  The Veteran indicated that he experienced "no symptoms" if he took his medications regularly, and he indicated that he avoided certain foods.  The Veteran had no signs and symptoms due to GERD, nor did he have esophageal stricture, spasm, or diverticula.  No diagnostic imaging studies were performed. 

In June 2014, the Veteran's representative stated that the Veteran was prescribed multiple medications, including hydrocodone, etodolac, methocarbamol, and diclofenac, all of which, the Veteran's representative stated, could cause chronic and serious gastric side effects, including stomach indigestion, heartburn, vomiting, "etc."  Of note, the Board notes that the representative suggested that these medications "can" cause health problems, but stopped short of indicating that they actually did cause any problems.

Upon review of these facts, the Board finds that no more than a 10 percent evaluation of the Veteran's GERD is warranted.  The record does not clearly show that the Veteran has experienced the "persistently recurrent" epigastric distress that is associated with a 30 percent rating.  Instead, the Veteran's complaints of GERD symptoms have been intermittent.  For example, in August 2010, it was noted that the Veteran had only intermittent reflux of acid.  

Furthermore, the Board notes that the Veteran has not shown either dysphagia or substernal, arm, or shoulder pain associated with his GERD.  While the Board acknowledges the statements of the Veteran's representative in this regard, the Board finds that such statements are vague at best.  For example, in July 2011, the Veteran's representative did not appear to know whether the Veteran suffered from chest pain alone, arm pain alone, or both chest pain and arm pain in association with his GERD.  The Board thus places little weight in the statements of the Veteran's representative.  

Furthermore, no clinician has observed that the Veteran's symptoms are "productive of considerable impairment of health."  Instead, for example, the August 2010 examiner found that the Veteran's overall health was good, with no significant weight loss or malnutrition.  The July 2011 examiner found that the Veteran had no signs or symptoms due to GERD.  Thus, the Board finds that the Veteran's GERD symptoms do not best approximate the symptoms associated with a 30 percent rating.  

For similar reasons, the Board finds that the Veteran has not demonstrated the symptoms associated with a 60 percent rating of GERD.  While the Veteran may have experienced pain, the record does not show the presence of vomiting, material weight loss and hematemesis, melena, any form of anemia, or other symptoms productive of a "severe impairment of health."  Thus, the Board finds that the Veteran's GERD symptoms do not best approximate the symptoms associated with a 60 percent rating.  

In sum, the weight of the credible evidence demonstrates that the symptoms associated with the Veteran's GERD are of no more severity than the currently-assigned 10 percent rating.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the above conclusion, the Board recognizes that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  For example, in Jones, the Board found that a higher rating was not warranted for IBS, which was rated by analogy under DC 7319 (irritable colon syndrome), because, in pertinent part, "anti-acid medication provided some relief of symptoms."  Id. at 59.  The Court of Appeals for Veterans Claims (Court) explained that relief from medication in this situation, "though relevant to the appellant's overall disability picture," is not explicitly contemplated in DC 7319 or in the general regulations concerning compensation.  Id. at 63.  Likewise, in the case at bar, medication is not specifically discussed in conjunction with Diagnostic Code 7346.  Here, the evidence of record does not show that the Veteran's GERD has been productive of considerable impairment of health.  This is not to say that he has experienced no symptomatology, but the fact remains that a 10 percent rating is assigned in acknowledgement of symptoms such as intermittent acid reflux.  As such, a schedular rating in excess of 10 percent is denied.

Increased Rating for an Anal Tear

The Veteran is currently in receipt of a 10 percent disability rating for an anal tear under Diagnostic Code 7332, applicable to impairment of sphincter control of the rectum and anus.  The Veteran argues that he is entitled to a greater rating.  

Under Diagnostic Code 7332, in pertinent part, a 10 percent disability rating applies to constant slight or occasional moderate leakage.  A 30 percent rating applies to occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent rating applies to extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating applies to complete loss of sphincter control. 38 C.F.R. § 4.114, Diagnostic Code 7332 (2015).  The words "slight," "moderate," and "extensive" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R.  § 4.6 (2015).

Turning to the facts in this case, the Veteran filed his claim for an increased rating in August 2010, at which time he stated that his anal leakage was worsening, and he needed to wear adult diapers to treat the condition.  In October 2010, the Veteran was found to be stable status-post hemorrhoid removal.  

The Veteran received a VA examination in August 2011, at which time he complained of problems with intestinal cramping, rectal pain, and incontinence of stool.  The Veteran experienced anal itching, diarrhea, difficulty passing stool, pain, and tenesmus.  The Veteran indicated that he experienced fecal incontinence that was mild, but he denied requiring the use of pads.  The Veteran reported experiencing fecal incontinence four times weekly.  The Veteran had no history of perianal discharge.  The Veteran's sphincter was impaired and leakage was evident, with stool noted to be outside of the anus.  There were no underlying abnormalities in the area.  Rectal prolapse was not present.  

The Veteran received a VA examination in September 2013, at which time he indicated that he experienced cramping of his rectal area, but he could not state any specific precipitating factors.  The Veteran complained of bowel urgency.  The Veteran had not undergone any treatment for this condition.  The Veteran did not take medication for this condition, and he did not have any findings, signs, or symptoms attributable to any of his diagnoses.  The examiner noted that the Veteran had striated-appearing scarring near the rectum extending into the perineum.  This scarring was less than six square inches.  The Veteran's rectal tone was otherwise normal.  

Upon review of these facts, the Board finds that no more than a 10 percent evaluation of the Veteran's anal tear is warranted.  A greater rating is unavailable to the Veteran based on fecal leakage because the Board finds that the Veteran's symptoms do not rise to the level of occasional involuntary bowel movements, necessitating wearing of a pad.  While the Veteran stated in August 2010 that his condition required the use of pads, the medical evidence of record does not otherwise support such a finding.  For example, in August 2011, the Veteran indicated that his fecal incontinence was "mild" and did not require the use of pads.  In October 2010, the Veteran's symptoms were found to be stable.  The Veteran, at his September 2013 examination, did not complain of involuntary bowel movements that necessitated the wearing of a pad.  The Veteran has not otherwise sought medical treatment addressing fecal leakage, which the Board finds would be highly unlikely had the Veteran ever experienced symptoms rising to the level of occasional involuntary bowel movements.  

In sum, the weight of the credible evidence demonstrates that the symptoms associated with the Veteran's anal tear are of no more severity than the currently-assigned 10 percent rating.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for PTSD

The Veteran is currently in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411, applicable to PTSD.  The Veteran argues that he is entitled to a greater rating.  

Under the General Rating Formula for Mental Disorders, in pertinent part, a 30 
percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2015).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).  

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  
American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2015).

Turning to the facts in this case, the Veteran filed his claim for an increased rating in August 2010, at which time he reported experiencing frequent nightmares, getting startled easily, and having difficulty being in a crowd.  The Veteran reported experiencing frequent flashbacks of combat, and stated that he became irritated and angry easily.  The Veteran had a hard time understanding complex commands and suffered from short-term memory loss.  The Veteran stated that his social abilities had decreased.  

The Veteran underwent a private neuropsychological test in August 2010.  He reported assisting with housework, performing all yardwork, and watching television.  The Veteran performed some handyman work for money.  The Veteran did not have a driver's license as a result of his conviction of driving under the influence (DUI).  The Veteran arrived on time, was casually dressed and well-groomed, and was fully oriented.  The Veteran's speech was clear.  The Veteran displayed no signs of severe psychopathology.  The Veteran reported experiencing nightmares, flashbacks, avoidance of crowds and loud noises, anxiety, tension, irritability, and feelings of indifference.  The Veteran reported avoiding social interactions even with family, having poor focus, memory loss, word-finding difficulties, and problems following instructions.  The Veteran had a life-long history of impulsive and agitated behavior.  The Veteran produced an invalid neuropsychological profile because, the clinician found, the Veteran was "inadequately motivated" to perform accurate testing.  The Veteran's responses suggested possible mild exaggeration of his functional difficulties.  

In September 2010, the Veteran complained of feelings of anxiety and depression.  The Veteran complained of poor memory, insomnia, nightmares, intrusive thoughts, and social isolation.  The clinician assigned the Veteran a GAF score of 56, representative of moderate symptoms.  

The Veteran received a VA examination in September 2010, at which time the examiner noted that the Veteran had recently been released from a 16-month prison sentence following his conviction with a fourth charge of DUI.  The Veteran was on a home incarceration program until October 2010.  The Veteran currently lived with his second wife; they had lived together for five years with her two daughters.  The Veteran indicated that his marriage was difficult and argumentative, and he was unable to discipline his spouse's two daughters.  The Veteran indicated that he got along with her children well, and he felt love for them.  The Veteran had two biological children who lived in another state; he had not seen his biological children for four years, and he spoke with them rarely.  The Veteran indicated that he was involved in church and other activities three days each week.  The Veteran did not otherwise participate in leisure pursuits.  The Veteran had no history of suicide attempts or violence.  The Veteran had been socially isolated, but mostly as the result of his incarceration.  The Veteran was currently working a recovery program and was trying to change his behavior.  The Veteran had become active in church recently.  

The Veteran was casually dressed, and his psychomotor activity and speech were unremarkable.  The Veteran was cooperative, his affect was normal, and his mood was good.  The Veteran's attention was intact, and he was cooperative.  The Veteran's thought process and content were unremarkable.  The Veteran had no delusions or hallucinations, and he understood the outcome of his behavior.  The Veteran experienced nightmares three to four times weekly.  The Veteran did not have inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal thoughts.  The Veteran had fleeting suicidal thoughts during incarceration and beyond, but he denied having a plan.  The Veteran had good impulse control and no episodes of violence.  While the examiner indicated that the Veteran had "no" ability to maintain minimum personal hygiene, the Board notes that this observation is unsupported by any other evidence of record (including the observations of the September 2010 examiner), and the Board will thus disregard it.

The Veteran's PTSD prevented him from shopping, engaging in sports or exercise, or driving.  The Veteran's PTSD had no effect on his ability to engage in household chores, toileting, grooming, self-feeding, bathing, dressing, traveling, or other recreational activities.  The Veteran's remote memory was normal, and his recent and immediate memory were mildly impaired.  The Veteran had difficulty falling or staying asleep, hypervigilance, and an exaggerated startle response.  The Veteran personally handled money and paid bills, and the examiner found him to be capable of managing his financial affairs.  The examiner assigned the Veteran a GAF score of 65.  The examiner found that the Veteran had PTSD signs and symptoms that were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

The Veteran received a VA examination in September 2013, at which time the examiner assigned the Veteran with a GAF score of 65.  The examiner found that the Veteran's symptoms produced occupational and social impairment due to mild or transient symptoms that decreased work efficiency and the ability to perform occupational tasks only during period of significant stress, or the Veteran's symptoms are controlled by medications.  

The examiner noted that the Veteran had been married for almost eight years, with the Veteran noting that "things [were not] all that great," but the Veteran understood that his spouse had remained with him even through difficult times that the Veteran had "put her through."  The Veteran had two stepchildren, ages 14 and 11; the Veteran indicated that he had a "cordial" relationship with them, but they generally tried to avoid each other.  The Veteran indicated that he and his spouse had never separated, and they never physically fought with each other.  

The Veteran had two adult biological daughters who lived in another state.  The Veteran last saw his daughters two years prior to the examination.  The examiner noted that the Veteran had been "slowly trying to get a relationship back with them," but his daughters were not receptive to his efforts to have more contact with them.  The Veteran indicated that he rarely talked with his father, and the Veteran was not in contact with any of his adoptive siblings.  The Veteran's friends were all from Alcoholics Anonymous (AA), with one of his friends bringing the Veteran to the examination.

The Veteran and his wife had lived in their current home for seven years.  The Veteran mowed the yard, did the dishes, changed cat litter, and sometimes vacuumed.  The Veteran took three showers a day.  The Veteran had no problems with banking or paying bills, and the examiner found that the Veteran was capable of managing his financial affairs.  The Veteran had no driver's license for the past five years due to his DUI convictions.  The Veteran enjoyed watching television and talked about sports with his friends from AA.  The Veteran reported having no other hobbies.  

Since his September 2010 examination, the Veteran reported that he worked for 10 months at an arena, and his job came to an end when he was fired.  The Veteran worked for a gas station for 11 months, but the Veteran indicated that that job "[drove him] crazy," and he started drinking again as a result.  The Veteran indicated that he was also working at a restaurant at the time, and he could not manage the stress of working two jobs.  The Veteran indicated that he was fired from both jobs.  The Veteran then worked for a different restaurant and quit.  The Veteran then began working full-time for the federal government as a housekeeper in June 2012.  The Veteran enjoyed his current job, worked independently, and enjoyed the level of contact that he had with patients.  The Veteran indicated that this was the longest that he had kept a job, and that he had learned "to keep [his] mouth shut and just do what [he had] to do."  

The Veteran indicated that he considered suicide when he relapsed eight months before the examination, but he indicated that he would not do it.  The Veteran had not received mental health treatment since September 2010.  The Veteran most recently consumed alcohol in February 2013, at which time he drank for three or four days and blacked out.  Since that time, the Veteran reported that he went to AA every day.  The Veteran had been with his current sponsor for eight months, and his sponsor was "awesome."  The Veteran stated that he would "love for the nightmares to go away," but he refused to take medication to treat them.

The Veteran was casually dressed and clean, his activity was unremarkable, his attitude was cooperative, and his speech was a normal rate and volume.  The Veteran's affect was normal, and his mood was "not bad."  The Veteran was oriented, and his attention, concentration, and memory were adequate.  The Veteran had no delusions or hallucinations, and his thought process was goal-directed.  The Veteran regularly slept six hours nightly.  The Veteran denied experiencing panic attacks or unwanted memories of traumatic events.  The Veteran experienced distressing dreams, feeling as if he were reliving a traumatic event, feeling upset when reminded of a traumatic event, physical reactions when reminded of a traumatic event, avoiding thoughts, feelings, and conversations about the traumatic event, and avoiding activities, people, and places that were reminders of the traumatic event.  The Veteran denied having trouble remembering important aspects of the traumatic event.  The Veteran indicated that he had a loss of interest in activities that he formerly enjoyed, but the examiner noted that this was largely due to the Veteran's problems with his physical health.  The Veteran felt distant or cut off from others.  The Veteran felt emotionally numb and had trouble feeling love and happiness.  The Veteran had moderate problems falling or staying asleep, and he had problems with irritability or showing strong feelings of anger.  The Veteran denied suicidal or homicidal ideation.  The Veteran's impulse control and anger management were improved since his sobriety.  The Veteran indicated that he and his wife last yelled at each other two weeks ago.  The Veteran indicated that he last pushed, grabbed, or hit someone out of anger in 2009. 

VA treatment records have been reviewed, but the records fail to identify any symptomatology that is not discussed in the above examination reports.

Turning now to an analysis of the evidence of record, the Board concludes that the evidence of record does not show that the Veteran has occupational or social impairment consistent with a rating greater than 30 percent.

With regard to the Veteran's occupational impairment, the Veteran has not at any time shown the total occupational impairment that is associated with a 100 percent disability rating, the occupational impairment with deficiencies in most areas that is associated with a 70 percent disability rating, or the occupational impairment with reduced reliability and productivity that is associated with a 50 percent disability rating.  

In support of this finding, the Board notes that the Veteran has been consistently employed and has independently cared for himself throughout the course of his appeal.  The Veteran has worked at an arena, in restaurants, and in June 2012, he ultimately reported finding job satisfaction as a housekeeper with the federal government.  Clinicians have otherwise consistently found the Veteran to be able to handle money, pay bills, and manage his own financial affairs.  No clinician has found the Veteran to be occupationally impaired to the degree contemplated by a 50 percent disability rating or greater.  In September 2010 and September 2013, examiners found that the Veteran had PTSD signs and symptoms that were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  This characterization, the Board notes, is arguably more closely associated with a 10 percent disability rating, than with the 30 percent rating that is assigned.  

The Board acknowledges that Veteran reported having several jobs between September 2010 and June 2012 that resulted in the Veteran being fired, quitting, or relapsing with alcohol.  The Board notes that the Veteran's PTSD symptoms doubtlessly have some impact on his occupational functioning, and it is because of these symptoms that the Veteran has been awarded a 30 percent disability rating throughout the appeal.  For the reasons set forth above, however, and even acknowledging the Veteran's job dissatisfaction between September 2010 and June 2010, the Board cannot find that the Veteran's degree of occupational impairment approximates the symptoms associated with a 50 percent disability rating or greater.  

Similarly, with regard to the Veteran's social impairment, the Veteran has not at any time shown the total social impairment that is associated with a 100 percent disability rating, the social impairment with deficiencies in most areas that is associated with a 70 percent disability rating, or the social impairment with reduced reliability and productivity that is associated with a 50 percent disability rating.  

In support of this finding, the Board notes that the Veteran has been married to his second wife and lived with her throughout the course of the appeal.  The Veteran has indicated that while he felt frustration at his inability to effectively discipline his step-daughters, he got along well with them and loved them.  The Veteran otherwise reported being involved in church and AA.  The Veteran indicated that he felt close to his AA sponsor, and one of his friends from AA even brought the Veteran to his September 2013 VA examination.  In September 2013, the Veteran indicated that he was "slowly trying" to regain a relationship with his biological daughters.   No clinician has found the Veteran to be socially impaired to the degree contemplated by a 50 percent disability rating or greater.  In September 2010 and September 2013, examiners found that the Veteran had PTSD signs and symptoms that were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  This characterization, the Board notes, is associated with a 10 percent disability rating.  

With that said, the Board acknowledges that Veteran has reported social symptoms such as diminishing social ability, self-isolation, and argumentativeness with his spouse.  The Board notes that the Veteran's PTSD symptoms doubtlessly have some impact on his social functioning, and it is because of these symptoms that the Veteran has been awarded a 30 percent disability rating throughout the appeal.  For the reasons set forth above, however, and even acknowledging the Veteran's reported social difficulties, the Board cannot find that the Veteran's degree of social impairment approximates the symptoms associated with a 50 percent disability rating or greater.  

In making this determination, the Veteran's GAF scores, ranging from 56 to 65, have been considered.  The Board finds that these scores, which are reflective of mild to moderate symptoms, and particularly when considered along with the symptoms contained in the associated clinical reports, are consistent with the currently-assigned 30 percent disability rating.  Of note, the Veteran's most recent GAF scores from September 2010 and September 2013 were 65, which suggest that the Veteran's symptoms were trending towards a mild severity.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for PTSD.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for a Back Disability

The Veteran is currently in receipt of a 20 percent disability rating for a right shoulder disability under Diagnostic Code 5242, applicable to degenerative arthritis of the spine.  The Veteran argues that he is entitled to a greater rating.  

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

20 percent:	Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months.
40 percent:	Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.
60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

Turning to the facts in this case, the Veteran filed his claim for an increased rating in August 2010, at which time he indicated that he had constant pain in his back, trouble bending over, and an inability to engage in any physical activity.  The Veteran stated that he could not walk or stand for long periods of time.  

The Veteran received a VA examination in September 2010, at which time the examiner diagnosed the Veteran with severe degenerative disc disease with grade 1 spondylolisthesis of L5.  The Veteran indicated that he had constant lower back pain with severe pain when bending over or turning to the left.  The Veteran reported that he experienced severe flare-ups of lumbar pain weekly, with each flare-up lasting hours.  Bending, lifting, twisting, and engaging in certain chores precipitated flare-ups, and rest and medication alleviated the flare-ups.  The Veteran had to rest for several hours during a flare-up.  The Veteran had fatigue, decreased motion, stiffness, weakness, spasm, and constant lumbar spine pain.  The Veteran did not have incapacitating episodes of IVDS.  The Veteran could not walk more than one mile, and he could stand up to 30 minutes.  

The Veteran's posture was normal.  The Veteran had guarding when sitting down or getting up from a chair; his gait was otherwise normal.  The Veteran did not have gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, scoliosis, or ankylosis of the thoracolumbar spine.  The Veteran did not have spasm, atrophy, or weakness.  Guarding, pain with motion, and tenderness were noted.  The tenderness and guarding were severe enough to be responsible for an abnormal gait or abnormal spinal contour.  On range of motion testing, the Veteran demonstrated flexion to 45 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 15 degrees.  There was objective evidence of pain with the active range of motion.  However, repetitive motion did not result in additional loss of motion.  

The Veteran received a VA examination in September 2013, at which time the examiner diagnosed the Veteran with severe degenerative disc disease with grade 1 spondylolisthesis of L5.  The Veteran indicated that he constantly had pain and experienced difficulty bending over.  Flare-ups impacted the function of the Veteran's back, with prolonged sitting, work, and exercise making his back hurt.  The Veteran had forward flexion to 40 degrees with pain (35 degrees upon repetitive testing), extension to 20 degrees with pain (15 degrees upon repetitive testing), right lateral flexion to 30 degrees with pain, left lateral flexion to 25 degrees with pain, and bilateral lateral rotation to 30 degrees with pain.  The examiner noted that the Veteran put little effort into range of motion testing, and the examiner noted that the Veteran's limitations seemed excessive, considering that the Veteran was able to work as a housekeeper, performing physical labor.  The examiner noted that the Veteran had functional impairment in the form of painful movement and interference with sitting, standing, or weight-bearing.  

The Veteran did not have localized tenderness or pain to palpation for the joints or soft tissue of the back.  The Veteran had guarding or muscle spasm of the back, but such symptom did not result in abnormal gait or spinal contour.  Straight leg testing was negative.  The Veteran did not have IVDS.  Imaging studies showed that the Veteran had arthritis.  

Applying the relevant rating criteria to the facts in this case, the Veteran has never been diagnosed with ankylosis, nor have his symptoms closely approximated ankylosis or immobility.  Similarly, at no time has the Veteran shown forward flexion of the thoracolumbar spine that was functionally limited to 30 degrees or less, even taking pain into account.  At worst, the Veteran showed forward flexion functionally limited by pain to 35 degrees at the time of his September 2013 examination, leaving aside the examiner's question of whether such range of motion testing was even valid due to marginal effort on the part of the Veteran.  Additionally, repetitive motion did not further limit range of motion.  Treatment records have been reviewed, but they do not reveal limitation of motion in the back sufficient to warrant a higher rating.  As such, a rating of 40 percent or greater is therefore unwarranted at any time.  

In reaching this conclusion, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2015).  Although the Board accepts the Veteran's assertions that his back disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his back disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings for the period on appeal.

Moreover, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  

Essentially, to warrant a higher schedular rating, the evidence must show that the forward flexion in the Veteran's lumbar spine is functionally limited to 30 degrees or less.  Here, at both VA examinations, the Veteran demonstrated motion beyond this point, taking pain into consideration and following repetitive motion.  As such, it is not found that the Veteran's back disability is so functionally limited as to warrant a schedular rating in excess of 20 percent. 

A greater rating is similarly unavailable to the Veteran under the formula for rating IVDS.  The record is devoid of evidence of any incapacitating episodes, which is characterized by bed rest prescribed by a physician.  Accordingly, a rating in excess of 20 percent is unavailable to the Veteran as a result of IVDS, which would require incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.

Turning to neurological manifestations of the Veteran's back disability, in September 2010, the Veteran denied a history of urinary symptoms, bowel symptoms, erectile dysfunction, numbness, paresthesias, weakness, falls, or unsteadiness.  The Veteran's reflex and sensory examinations were normal.  Motor examination was normal, with the exception of the Veteran showing active movement against some resistance in the right hip and knee.  In September 2013, muscle strength testing was normal and no atrophy was present.  Deep tendon reflexes and sensory examination were normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran had no other neurologic abnormalities.  

Applying the relevant rating criteria to the facts in this case, the Board does not find that the neurological manifestations of the Veteran's back disability rise to the level of even mild incomplete paralysis, as would be required for a compensable rating for diseases of the nerves.  Sensory, muscle, and reflex testing has been consistently normal.  The Board thus finds that the competent evidence of record fails to reflect that the Veteran has a separate neurological impairment associated with his service-connected back disability for which a separate evaluation may be assigned.
  
Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for a back disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2015); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria are not inadequate with regard to any of his service connected disabilities currently on appeal.  For example, it does not appear that the Veteran had exceptional or unusual psychiatric symptomatology.  Instead, the Veteran merely disagrees with the assigned ratings for the levels of impairment associated with the above-discussed disabilities.  The Veteran does not have any symptoms from his above-discussed disabilities that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, with respect to the Veteran's claim of entitlement to an increased rating for PTSD, as noted, Vazquez-Claudio directs the Board to consider all of the Veteran's PTSD symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the PTSD-related symptomatology within the confines of the schedular rating criteria.  

Likewise, with regard to GERD, the schedular rating criteria direct consideration of whether the GERD related symptomatology is productive of either considerable or sever impairment of health.  In so doing, the Board is required within the application of the schedular rating criteria to necessarily consider all of his GERD related symptomatology.  

Likewise, with the Veteran's back disability case law and the application of 38 C.F.R. §§ 4.40 and 4.45 mandates considering all back related symptomatology and how it functionally limits the Veteran's spinal movement.  

With regard to the Veteran's anal leakage, the Veteran has not identified any symptomatology that is not contemplated by the schedular rating criteria.  Moreover, even if it were argued that the schedular rating criteria did not adequately cover the Veteran's anal symptomatology, the fact remains that he has not been frequently hospitalized for the condition, and it has not been shown to cause marked  interference with employment.  For example, at the most recent VA examination, it was noted that if he was doing a lot of physical labor, it could aggravate his rectum/hemorrhoids, however, it was not noted that the Veteran had to miss work as a result or experienced any significant impairment of work.

Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board finds that the facts in this case do not support an inferred claim for a TDIU.  The evidence of record indicates that the Veteran has been employed almost continuously throughout the period on appeal.  In September 2010, the Veteran worked part-time in security.  In September 2013, the Veteran was employed as a housekeeper for the federal government.  Moreover, the Veteran has not specifically alleged that any of his service connected disabilities on appeal preclude his ability to obtain or maintain substantially gainful employment.  Accordingly, the Board finds that a claim of entitlement to a TDIU has not been raised.   


ORDER

A disability rating in excess of 10 percent for GERD is denied.

A disability rating in excess of 10 percent for an anal tear is denied.

A disability rating in excess of 30 percent for PTSD is denied.

A disability rating in excess of 20 percent for a back disability is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a bilateral hand disability, the Veteran was provided with an examination of his hands in September 2011.  The examiner found that the Veteran's arthralgia of the bilateral hands was less likely than not incurred in or caused by his active duty service.  The rationale for this opinion was, however, inadequate.  The examiner found that the lack of in-service treatment related to the Veteran's hand disability weighed against the Veteran's claim of entitlement to service connection.  The examiner, with a similar lack of treatment records, found that the Veteran more likely injured his hands while employed by Lexington Center after discharge.  This rationale, which was purely speculative and unsupported by any medical evidence, is insufficient for the purpose of rendering an opinion.  In sum, the Veteran should be provided with an additional examination addressing his bilateral hand disability.

With respect to the Veteran's claim of entitlement to service connection for a sleep disability, the Veteran has claimed that his sleep apnea is related either directly to service or secondarily to his service-connected PTSD.  While the Veteran has received several examinations addressing the relationship between his sleep disability and his service, the record does not contain an adequate opinion addressing the relationship, if any, between the Veteran's sleep apnea and his service-connected PTSD.  

An August 2007 rating decision granted service connection for a right shoulder disability and assigned a noncompensable evaluation effective July 1, 2006.  In July 2011, the Veteran argued that the failure to award a higher evaluation was CUE because the medical evidence of record supported a higher evaluation.  The RO has not specifically considered whether there was CUE in the August 2007 rating decision, and the Board is precluded from considering this question in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326 (2006) (noting that the Board lacked jurisdiction to review on the merits a request for revision of RO decision on the basis of a theory of CUE which had not first been presented or adjudicated by the RO).  The Board must therefore refer the CUE claim to the RO for adjudication in the first instance, and this has been done in the introduction section of this decision.

Regarding the Veteran's claim of entitlement to a compensable disability rating for a right shoulder disability, this issue must be remanded because the issue is inextricably intertwined with the CUE issue that cannot be resolved at this time.  In other words, if it ultimately determined that CUE exists in the August 2007 adjudication of this issue, then the RO will re-assign an initial disability rating for a right shoulder disability.  As such, any decision on the merits to any portion of the remaining claim to assign a disability rating to the Veteran's right shoulder disability would be premature.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination of his bilateral hands with an examiner who has not previously examined the Veteran to determine the nature and etiology of the Veteran's bilateral hand disability.  After describing the nature of the Veteran's bilateral hand  disability, if any, the examiner should opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's bilateral hand disability either began during or was otherwise caused by the Veteran's military service.  Why or why not?

2.  Forward the Veteran's claims file to the examiner who conducted the September 2013 examination, or to another examiner.  The examiner should:

a)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's sleep apnea was caused the Veteran's service-connected PTSD.

b)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's sleep apnea was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected PTSD.  If aggravation is found, the extent thereof must be set forth.

3.  Provide the Veteran with notice on how to substantiate a claim on the basis of CUE.

4.  Then, adjudicate the issue of whether the August 2007 rating decision assigning the Veteran with a noncompensable rating for a right shoulder disability should be revised or reversed on the basis of CUE.  

5.  Then, readjudicate the Veteran's other claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


